Exhibit 10.1
Form Stock Option Award — Officers
PRIDE INTERNATIONAL, INC.
2007 LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
          This option agreement (“Option Agreement” or “Agreement”) executed
between PRIDE INTERNATIONAL, INC. (the “Company”), and                      (the
“Optionee”), an employee of the Company or one of its Subsidiaries, regarding a
right (the “Option”) awarded to the Optionee on                      (the “Grant
Date”) to purchase from the Company up to but not exceeding in the aggregate
                     shares of Common Stock (as defined in the Pride
International, Inc. 2007 Long-Term Incentive Plan (the “Plan”)) at $___.___ per
share (the “Grant Price”), such number of shares and such price per share being
subject to adjustment as provided in the Plan, and further subject to the
Optionee’s timely execution and return of the attached “Acceptance Form” and the
following terms and conditions:
          1. Relationship to Plan, Employment Agreement and Company Policy.
          This Option is subject to all of the terms, conditions and provisions
of the Plan in effect on the date hereof and administrative interpretations
thereunder, if any, adopted by the Committee. Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
In addition, the parties agree that notwithstanding any provision herein to the
contrary, this Agreement shall be deemed modified by the provisions of any
Employment Agreement between the Optionee and the Company; provided, however,
that the foregoing is not intended to exclude this Agreement from the
application of the Recoupment Policy. The Optionee acknowledges receipt of a
copy of the Recoupment Policy and acknowledges that this Agreement is subject to
the terms and conditions of the Recoupment Policy including, without limitation,
reduction or cancellation of the Option, reduction or cancellation of other
awards of equity of the Company granted after the adoption date of the
Recoupment Policy or return of the proceeds of the Option. For purposes of this
Option Agreement:
          (a) “Disability” has the meaning set forth in Section 1.409A-3(i)(4)
of the Treasury Regulations and shall be determined by the Committee in its sole
discretion.
          (b) “Early Retirement” means the Optionee’s termination of Employment
on or after the date the Optionee has (i) attained age 55 and (ii) completed
15 years of continuous Employment (measured from the Optionee’s last date of
hire by the Company or any of its Subsidiaries).
          (c) “Employment” means employment with the Company or any of its
Subsidiaries.
          (d) “Employment Agreement” means any employment agreement between the
Optionee and the Company.
          (e) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          (f) “Option Shares” means the shares of Common Stock covered by this
Option Agreement.
          (g) “Recoupment Policy” means the Company’s Incentive and Equity
Compensation Recoupment Policy as adopted by the Committee on August 13, 2009.
          (h) “Retirement” means the Optionee’s termination of Employment on or
after (i) attainment of age 65 or, if applicable to the Optionee, any earlier
age specified as the Optionee’s Normal Retirement Age under the Pride
International, Inc. Supplemental Executive Retirement Plan and (ii) accrual of
at least five years of continuous Employment as of the date of the Optionee’s
termination.
          2. Exercise Schedule.
          (a) Service Vesting. This Option may be exercised in installments in
accordance with the following schedule:

          Additional Percentage of Option Date Vested   Shares Available for
Purchase First anniversary of the Grant Date   33 1/3% Second anniversary of the
Grant Date   33 1/3% Third anniversary of the Grant Date   33 1/3%     100%

          Except as provided in subparagraph (c) below, the Optionee must be in
continuous Employment from the Grant Date through the date of exercisability in
order for the Option to become exercisable with respect to additional shares of
Common Stock on such date.
          (b) Accelerated Vesting. This Option shall become fully exercisable,
irrespective of the limitations set forth in subparagraph (a) above, provided
that the Optionee has been in continuous Employment since the Grant Date, upon
the occurrence of:

  (i)   a Change in Control;     (ii)   the Optionee’s Disability, or     (iii)
  the Optionee’s death.

          (c) Retirement. If Optionee’s termination of Employment is due to
Retirement, this Option shall continue to become exercisable in accordance with
the schedule identified in subparagraph (a) above as if the Optionee had
remained in Employment until expiration of the Option; provided, however, that
if the Optionee’s Retirement occurs before the first anniversary of the Grant
Date, the Optionee’s Option Shares as of the date of the Optionee’s Retirement
shall be prorated by a fraction, the numerator of which shall be the number of
full days of the Optionee’s Employment during the period beginning on the Grant
Date and ending on the first anniversary of the Grant Date and the denominator
of which shall be the number of days in the period beginning on the Grant Date
and ending on the first anniversary of the Grant Date, and the remaining Option
Shares shall be forfeited.

 



--------------------------------------------------------------------------------



 



          (d) Timing of Exercise. To the extent the Option becomes exercisable,
such Option may be exercised in whole or in part (at any time or from time to
time, except as otherwise provided herein) until expiration of the Option
pursuant to the terms of this Agreement or the Plan.
          (e) Limitations Pursuant to Company Policy. Vesting of all or a
portion of the Option pursuant to this Section 2 is subject to cancellation in
accordance with the Recoupment Policy, and if so cancelled, the Optionee shall
immediately forfeit the cancelled portion of the Option.
          3. Termination of Option.
          The Option hereby granted shall terminate and be of no force and
effect with respect to any shares of Common Stock not previously purchased by
the Optionee at the earliest time specified below:
          (a) the tenth anniversary of the Grant Date;
          (b) if Optionee’s Employment is terminated by the Company or a
Subsidiary for serious misconduct (as determined by the Committee) at any time
after the Grant Date, then the Option shall terminate immediately upon such
termination of Optionee’s Employment;
          (c) if Optionee’s Employment is terminated due to (i) death at any
time after the Grant Date and while in the employ of the Company or its
Subsidiaries or within 60 days after termination of such Employment or
(ii) Disability at any time after the Grant Date, then the Option shall
terminate on the first business day following the expiration of the one-year
period which began on the date of Optionee’s death or Disability, as applicable;
          (d) if Optionee’s Employment is terminated due to Early Retirement or
Retirement, then the Option shall terminate on the first business day following
the expiration of the three-year period which began on the date of Optionee’s
Early Retirement or Retirement, as applicable; or
          (e) if Optionee’s Employment is terminated for any reason other than
those specified above in this Section 3, then the Option shall terminate on the
first business day following the expiration of the 60-day period which began on
the date of termination of Optionee’s Employment.
          Except as provided in Section 2(c) hereof, in any event in which the
Option remains exercisable for a period of time following the date of
termination of Optionee’s Employment, the Option may be exercised during such
period of time only to the extent it was exercisable as provided in Section 2 on
such date of termination of Optionee’s Employment. Except as provided in Section
2(c) hereof, the portion of the Option not exercisable upon termination shall
terminate and be of no force and effect upon the date of the Optionee’s
termination of Employment.

 



--------------------------------------------------------------------------------



 



          4. Exercise of Option.
          Subject to the limitations set forth herein and in the Plan, this
Option may be exercised by written notice provided to the Company as set forth
in Section 5. Such written notice shall (a) state the number of shares of Common
Stock with respect to which the Option is being exercised, (b) be accompanied by
cash or shares of Common Stock (not subject to limitations on transfer) or a
combination of cash and Common Stock payable to Pride International, Inc. in the
full amount of the purchase price for any shares of Common Stock being acquired
and (c) be accompanied by cash or Common Stock in the full amount of all federal
and state withholding or other employment taxes applicable to the taxable income
of such Optionee resulting from such exercise (or instructions to satisfy such
withholding obligation by withholding Option Shares in accordance with
Section 8). For the purpose of determining the amount, if any, of the purchase
price satisfied by payment in Common Stock, such Common Stock shall be valued at
its Fair Market Value on the date of exercise.
          Notwithstanding anything to the contrary contained herein, the
Optionee agrees that he will not exercise the option granted pursuant hereto,
and the Company will not be obligated to issue any option shares pursuant to
this Option Agreement, if the exercise of the Option or the issuance of such
shares would constitute a violation by the Optionee or by the Company of any
provision of any law or regulation of any governmental authority or any stock
exchange or transaction quotation system. The Optionee agrees that, unless the
options and shares covered by the Plan have been registered pursuant to the
Securities Act of 1933, as amended, the Company may, at its election, require
the Optionee to give a representation in writing in form and substance
satisfactory to the Company to the effect that he is acquiring such shares for
his own account for investment and not with a view to, or for sale in connection
with, the distribution of such shares or any part thereof.
          If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as possible, shall be postponed for the
period of time necessary to take such action.
          5. Notices.
          Notice of exercise of the Option must be made in the following manner,
using such forms as the Company may from time to time provide:
          (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057, in which case the date of exercise shall be
the date of mailing; or
          (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057, in which
case the date of exercise shall be the date when receipt is acknowledged by the
Company.
          Notwithstanding the foregoing, in the event that the address of the
Company is changed prior to the date of any exercise of this Option, notice of
exercise shall instead be made pursuant to the foregoing provisions at the
Company’s current address.

 



--------------------------------------------------------------------------------



 



          Any other notices provided for in this Agreement or in the Plan shall
be given in writing and shall be deemed effectively delivered or given upon
receipt or, in the case of notices delivered by the Company to the Optionee,
five days after deposit in the United States mail, postage prepaid, addressed to
the Optionee at the address specified at the end of this Agreement or at such
other address as the Optionee hereafter designates by written notice to the
Company.
          6. Assignment of Option.
          Subject to the approval of the Committee, in its sole discretion, the
Option may be transferred by the Optionee to (i) the children or grandchildren
of the Optionee (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members (“Immediate Family Member
Trusts”) or (iii) a partnership or partnerships in which such Immediate Family
Members have at least 99% of the equity, profit and loss interests (“Immediate
Family Member Partnerships”). Subsequent transfers of transferred Options shall
be prohibited except by will or the laws of descent and distribution, unless
such transfers are made to the original Optionee or a person to whom the
original Optionee could have made a transfer in the manner described herein. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, and,
except as otherwise provided herein, the term Optionee shall be deemed to refer
to the transferee.
          After the death of the Optionee, exercise of the Option shall be
permitted only by the Optionee’s executor or the personal representative of the
Optionee’s estate (or by his assignee, in the event of a permitted assignment)
and only to the extent that the option was exercisable on the date of the
Optionee’s death.
          7. Stock Certificates.
          Certificates representing the Common Stock issued pursuant to the
exercise of the Option will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Option. The Company
may place a “stop transfer” order against shares of the Common Stock issued
pursuant to the exercise of this Option until all restrictions and conditions
set forth in the Plan or this Agreement and in the legends referred to in this
Section 7 have been complied with.
          8. Withholding.
          No certificates representing shares of Common Stock purchased
hereunder shall be delivered to or in respect of an Optionee unless the amount
of all statutory federal, state and other governmental withholding tax
requirements imposed upon the Company with respect to the issuance of such
shares of Common Stock has been remitted to the Company or unless provisions to
pay such withholding requirements have been made to the satisfaction of the
Committee. The Committee may make such provisions as it may deem appropriate for
the withholding of any taxes which it determines is required in connection with
this Option. The Optionee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Optionee in connection with the exercise
of all or any portion of this Option by delivering

 



--------------------------------------------------------------------------------



 



cash, or, with the Committee’s approval, by electing to have the Company
withhold shares of Common Stock, or by delivering previously owned shares of
Common Stock, having a Fair Market Value equal to the amount required to be
withheld or paid. The Optionee may only request withholding Option Shares having
a Fair Market Value equal to the statutory minimum withholding amount. The
Optionee must make the foregoing election on or before the date that the amount
of tax to be withheld is determined. If the Optionee is subject to the
short-swing profits recapture provisions of Section 16(b) of the Exchange Act,
any such election shall be subject to such other restrictions as may be
established by the Committee in order that satisfaction of withholding tax
obligations with shares of Common Stock might be exempt from the operation of
Section 16(b) of the Exchange Act in whole or in part.
          9. Shareholder Rights.
          The Optionee shall have no rights of a shareholder with respect to
shares of Common Stock subject to the Option unless and until such time as the
Option has been exercised and ownership of such shares of Common Stock has been
transferred to the Optionee.
          10. Successors and Assigns.
          This Agreement shall bind and inure to the benefit of and be
enforceable by the Optionee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Optionee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.
          11. No Employment Guaranteed.
          No provision of this Option Agreement shall confer any right upon the
Optionee to continued Employment.
          12. Governing Law.
          This Option Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.
          13. Amendment.
          This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Optionee.

 